DETAILED ACTION
The following is a response to Applicant’s communications filed July 8, 2022 that included amendments, which have been entered. Applicant’s response amended claims 1 and 15, and as a result of these amendments, claims 1-20 are allowable.



REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC § 112
Examiner fins that Applicant’s amendments are sufficient to overcome the issues with claims 1 and 15 identified in the rejections under 35 USC 112(b). Further, Examiner is persuaded that claim 8 as previously presented did not include the same language that lacked clarity recited in the previously presented claims 1 and 15, prior to the current amendments. Accordingly, the 35 USC 112(b) rejections set forth in the previous action are withdrawn.

35 USC 101
Examiner finds, in view of the amendments to claims 8 and 15 filed July 8, 2022, the arguments from Applicant that the claims integrate the judicial exception into a practical application on page 8 of Applicant’s July 8, 2022 filing and page 8 of Applicant’s February 28, 2022 filing are persuasive.
Examiner submits that the additional elements recited in claims 1, 8, & 15, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies the abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The specifically recited additional elements sufficient to integrate any abstract idea into a practical application include, at least, the following additional elements recited in claims 1, 8, and 15:
Claim 1: 

A method of configuration management for model-based systems engineering (MBSE), the method comprising:
…
integrating the modified element into the baseline model;
based at least on the integrating, fabricating, by one or more processors executing instructions, a component of an apparatus associated with the system project in accordance with the modified element.

Claim 8:

A system for configuration management for model-based systems engineering (MBSE), the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
…
integrating the modified element into the baseline model;
based at least on the integrating, fabricating a component of an apparatus associated with the system project in accordance with the modified element.

Claim 15:

A computer storage media having a computer readable program code embodied therein, the computer readable program code when executed by one or more processors, cause the one or more processors to implement a method for configuration management for model-based systems engineering (MBSE), the method comprising:
…
integrating the modified element into the baseline model to resolve potential conflicts in an apparatus of an aircraft associated with the system project; and 
based at least on the integrating, fabricating a component of an apparatus associated with the system project in accordance with the modified element.

Therefore, the 35 USC 101 rejections set forth in the previous action are withdrawn.

Prior Art
Examiner finds the arguments from Applicant in Applicant’s filing on April 7, 2022 that the combination of the cited references has been shown to describe or render obvious at least the referenced features of claim 1, and similarly claim 11, are persuasive, particularly those arguments in pages 7-8 of Applicant’s filing.
Examiner finds Applicant’s arguments in Applicant’s filing on February 28, 2022 that no combination of references the cited references describe or suggest every feature recited in claim 1, 8, & 15 are persuasive, particularly those in pages 9 and 10 that Azrieli, et al. (US 20160217172 A1), hereinafter Azrieli and Eck, et al. (US 20200226220 A1), hereinafter Eck, fails to describe or suggest “modifying, in the change package, at least one directly impacted element copied from the baseline model to generate a modified element, the modifying updating relationship data between the at least one directly impacted element and the following: one or more different directly impacted elements copied to the change package; and one or more of the indirectly impacted elements copied to the change package,” as recited in claim 1, and similarly claims 8 and 15.
Examiner submits that the closes prior art includes Azrieli, et al. (US 20160217172 A1), hereinafter Azrieli, Eck, et al. (US 20200226220 A1), hereinafter Eck, Gottschlich, et al. (US 20190188336 A1), hereinafter Gottschlich, and Duprez, An MBSE modeling approach to efficiently address complex systems and scalability, 28 INCOSE International Symposium 1 (2018). However, none of Azrieli nor Eck nor Gottschlich nor Duprez or  alone or in combination, teaches or discloses “modifying, in the change package, at least one directly impacted element copied from the baseline model to generate a modified element, the modifying updating relationship data between the at least one directly impacted element and the following: one or more different directly impacted elements copied to the change package; and one or more of the indirectly impacted elements copied to the change package; integrating the modified element into the baseline model; and based at least on the integrating, fabricating, by one or more processors executing instructions, a component of an apparatus associated with the system project in accordance with the modified element,” as recited in claim 1, and similarly claim 15. Further, none of Azrieli nor Eck nor Gottschlich nor Duprez or  alone or in combination, teaches or discloses “modifying, in the change package, at least one directly impacted element copied from the baseline model to generate a modified element based at least on a change to the baseline model; integrating the modified element into the baseline model; and based at least on the integrating, fabricating a component of an apparatus associated with the system project in accordance with the modified element,” as recited in claim 8.
Moreover, no reasonable combination of Azrieli, Eck, Gottschlich, and Duprez teach all the claim elements of the limitations of claims 1, 8, or 15. While the above references teach some of the individual elements of the above limitations when the individual elements are viewed in isolation, since of the since the specific ordered combination of claim elements recited cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Azrieli, Eck, Gottschlich, and Duprez, and/or any other additional reference(s) would be improper to teach the claimed invention.
Accordingly, the prior art rejections set forth in the previous action are withdrawn.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623